Citation Nr: 0615860	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04- 27 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966.  He died in November 2002.  The appellant, 
the widow of the veteran, submitted the claim on appeal in 
May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the SOC, or the SSOC from which the 
claimant might have been able to infer what evidence was 
lacking.  Rather there must be a document or document 
furnished prior to initial adjudication, that affirmatively 
advises the veteran of the evidence needed to substantiate 
the claim, and of who is responsible for obtaining this 
evidence.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006).

In this case the appellant has not been furnished with VCAA 
notice as required by Mayfield.  A June 2003, letter provided 
some notice regarding the cause of death claim, but did not 
tell the appellant that she could substantiate the claim with 
evidence that a service connected disease or disability had 
contributed to a condition that caused death.  It provided no 
information with regard to the evidence needed to 
substantiate a claim for DIC under § 1318.

The certificate of death shows that the veteran died on 
November [redacted], 2002, at the University of North Carolina 
Hospital.  The death certificate was signed by a resident 
physician from that facility.  Previous requests have been 
made for these records, and the UNC hospital system has 
responded by providing records pertaining to the treatment of 
the veteran through October 25, 2002.  However, the records 
regarding the treatment for the final 10 days of the 
veteran's life and of his death on November [redacted], 2002 have not 
been received.  These records are pertinent to the claims, 
and therefore, VA has a duty to obtain them.  38 U.S.C.A. 
§ 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. 	The RO/AMC should send the appellant 
a VCAA notice letter with regard to her 
claims to establish service connection 
for a cause of death due to the veteran's 
cardiorespiratory failure due to 
obstructive liver failure, lower GI 
bleed, renal failure and Hodgkin's 
lymphoma and entitlement to DIC under 
38 U.S.C.A. § 1318 (West 2002).  

Specifically, the RO/AMC should:

(a) Notify the appellant of the 
information and evidence necessary to 
substantiate this claim including 
information pertaining to service 
connection for cause of death.  

To substantiate the claim for service 
connection there must be competent 
evidence that a service connected disease 
or disability cause or contributed to 
cause the veteran's death.

To substantiate the claim for benefits 
under 38 U.S.C.A. § 1318, the evidence 
must show that the veteran was in receipt 
of total disability compensation for 10 
years immediately preceding his death, or 
that he had applied for compensation but 
had not received total disability 
compensation due solely to clear and 
unmistakable error by VA.

(b) Notify the appellant of the 
information and evidence that she is 
responsible for providing with regard to 
this issue;

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency;

(d) Request that the appellant provide 
any evidence in her possession that 
pertains to her service connection claim, 
and;

(e) Inform the appellant that an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.

2.	The RO/AMC should obtain all 
treatment records including terminal and 
related records from UNC Hospitals for 
the period from October 25 to November [redacted], 
2002.  

5.	After making sure that all 
development has been completed, re-
adjudicate the appellant's claim.  If 
the claim is not fully granted, issue a 
supplemental statement of the case 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

